Citation Nr: 1141313	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Oklahoma Air National Guard between April 1970 and April 1976.  During that time, the appellant had verified and unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including an initial period of ACDUTRA from May 4, 1970 to September 2, 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to service connection for bilateral hearing loss.

In April 2011, a Board videoconference hearing was conducted between the RO and the Board in Washington, DC, before the undersigned Veterans Law Judge.  The associated transcript is included in the claims file.  


FINDINGS OF FACT

1.  Right ear hearing loss preexisted the appellant's enlistment in the Oklahoma Air National Guard and there is no competent probative evidence that the right ear hearing loss was aggravated during any period of ACDUTRA or INACDUTRA.

2.  Left ear hearing loss preexisted the appellant's enlistment in the Oklahoma Air National Guard and there is no competent probative evidence that the left ear hearing loss was aggravated during any period of ACDUTRA or INACDUTRA.

3.  Pursuant to 38 U.S.C.A. § 101(2), (24), the appellant does not have status as a veteran during any period of his Oklahoma Air National Guard ACDUTRA or INACDUTRA.



CONCLUSION OF LAW

The appellant does not have hearing loss in either ear that is the result of disease or injury incurred in or aggravated by any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In May 2009, October 2009, and December 2009, the RO sent the appellant letters informing him of the types of evidence needed to substantiate his hearing loss claim and its duty to assist him in substantiating his service connection claim under the VCAA.  In addition, the January 2010 SOC reflects readjudication of the claim.  VA therefore has informed the appellant of the types of evidence needed to substantiate his service connection claim and its duty to assist him in substantiating his hearing loss claim under the VCAA.  The letters informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the January 2010 SOC explained the basis for the RO's actions, and provided him with the opportunity to submit more evidence.  All relevant evidence identified by the appellant relative to his hearing loss service connection claim has been obtained and associated with the claims file, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his hearing loss service connection claim, and to respond to VA notices.

In addition, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  VA letters sent to the appellant in May 2006, and December 2009 contained the information required by Dingess. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, relevant Oklahoma ANG medical treatment records and personnel records have been associated with the claims file.  The appellant was afforded the opportunity to provide testimony during his April 2011 Board videoconference hearing.  

Recent caselaw also indicates that a hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103.  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the videoconference hearing, the appellant's symptomatology and timeline of onset of symptoms were discussed in detail, and testimony concerning his contentions was elicited.  Although the Court's reliance on 38 C.F.R. § 3.103 in the Bryant case appears questionable, since that regulation is inapplicable to the Board, the undersigned Veterans Law Judge informed the appellant of what was required to establish service connection and specifically asked the appellant whether there was any other source that VA should seek for evidence.  The appellant replied in the negative, saying that he had never had any hearing tests done.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  

The duty to assist also contemplates that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the appellant has not been provided with a VA examination as to the nature and etiology of his claimed bilateral hearing loss.  

Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, no examination was required because, as will be discussed in more detail below, the Board has concluded that the appellant does not have status as a veteran during the period in question (April 1970 to April 1976).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed to service connect hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his hearing loss claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as diseases of the nervous system (e.g., sensorineural hearing loss), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty (AD) or ACDUTRA, or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131; see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C.A. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty").

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate.

The appellant is seeking service connection for bilateral hearing loss.  He testified at his April 2011 videoconference hearing that he was a plumbing specialist in the Air National Guard (ANG) and that he was quite often around jets and even flew in some of the C130s and C124s.  The appellant testified that he was also exposed to live fire during exercises that occurred during his annual two weeks of summer service.  He stated that he was never offered or provided with any hearing protection in the ANG and that he was not given any hearing test between basic training and his discharge from the ANG.  The appellant further stated that he had not sought any medical attention for his hearing loss and that he did not wear hearing aids.  He testified that he currently had a lot of problems with his hearing and that the right ear was the biggest problem.

Review of the appellant's ANG medical treatment records reveals that he underwent an enlistment examination in October 1969.  At that time he denied hearing loss.  Audiometric testing was conducted and the appellant's puretone threshold results, in decibels (Rudmose ISO units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
35
40
LEFT
15
10
20
10
40

The Board notes that these results satisfy the requirements of 38 C.F.R. § 3.385 for a finding of hearing loss disability.

While the appellant underwent subsequent interim examinations in June 1971, January 1972, February 1973, and June 1975, no other audiometric examination was accomplished for the appellant.  The appellant did not report any hearing problems in connection with these examinations.  The appellant did not undergo any medical examination in connection with his separation from the Oklahoma ANG in April 1976.

There is no post-service clinical evidence relating to the nature or severity of the appellant's claimed bilateral hearing loss.  As previously indicated, the appellant has stated that he has not had any hearing tests or treatment for his claimed hearing bilateral loss.

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Review of the appellant's Oklahoma ANG records reveals that he served an initial period of ACDUTRA from May 5, 1970 to September 2, 1970, when he completed basic training at Lackland Air Force Base and advanced training at Sheppard Air Force Base.  His personnel record specifically states that he was released from "AD for Training" on September 2, 1970.  There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010). 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. § 3.303(a),(d).

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where an appellant served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, these presumptions do not apply to claimants whose claims are based solely on a period of ACDUTRA or INACDUTRA, and so will not be discussed further.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96 ; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

In evaluating a claim for aggravation of a preexisting disorder during service, the Board must first determine that the disorder preexisted service.  When no preexisting disorder is noted upon entry into service, the appellant is presumed to have been sound upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting disorder is noted upon entry into service, the appellant cannot claim service-connected incurrence for that disorder, but the appellant may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

The Board observes that at his April 1970 enlistment examination, audiometric testing revealed that the appellant had defective hearing in the right ear and in the left ear.  Therefore, the appellant is not presumed to have been in sound condition upon entry into service with respect to hearing loss in either ear.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a appellant is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, as service connection based on a period of ACDUTRA requires the presence of a disease or injury during service, service connection may only be established by direct evidence both that a worsening of the disorder occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith at 48.  Therefore, the presumption of aggravation does not apply in this case.  Id.

The appellant has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  In this case, there is no evidence of any injury, complaints, or treatment in the appellant's ANG service records relating to his preexisting bilateral hearing loss.

Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Affording the appellant the benefit of the doubt, the Board concedes that he experienced noise exposure during his Oklahoma ANG service.  However, in order to establish service connection for hearing loss, the appellant must still show that his currently claimed disability is related to the noise exposure during his Oklahoma ANG service by way of aggravation.  There is no competent evidence in the record that suggests a relationship by way of aggravation between the Veteran's current hearing loss and any period of his Oklahoma ANG ACDUTRA or INACDUTRA.

Thus, the appellant's contention that his right and left ear hearing loss is the result of his Oklahoma ANG service is supported solely by his own statements.  The Board has considered the appellant's statements asserting a nexus between his claimed bilateral hearing loss and his ANG service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board recognizes the apparent sincerity of the arguments advanced by the appellant that he has bilateral sensorineural hearing loss that is related to his Oklahoma ANG service.  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as noted by the Court in Hensley, supra, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions as to the severity of any hearing loss.  Although the appellant is competent to say that he experienced hearing problems in his ears while in the Oklahoma ANG and now, he does not have the expertise to state that his hearing capacity worsened at any specific time; audiometric testing would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the severity of his claimed hearing loss, because he is not qualified to offer such opinions. 

In this case, the appellant has not presented any evidence that his right or left ear hearing deficit was aggravated by an injury or disease while on ACDUTRA or by an injury while on INACDUTRA.  The Board finds that the appellant's bilateral hearing loss preceded his enlistment in the Oklahoma ANG because it was noted on his October 1969 enlistment physical examination report.  This would establish bilateral hearing loss as a pre-existing condition for the appellant's ANG service and therefore the appellant needs to prove that his Oklahoma ANG service aggravated his right and left ear hearing loss.  The appellant has essentially alleged that various periods of ACDUTRA and INACDUTRA aggravated his pre-existing bilateral hearing loss, but he has not submitted any evidence - medical or otherwise - that supports a finding that any period of ACDUTRA or INACDUTRA aggravated or permanently worsened his right or left hearing loss.  Therefore, there is no basis to grant service connection for right or left ear hearing loss based on any period of the appellant's Oklahoma ANG service.

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for hearing loss in the right or left ear.  Because the preponderance of the evidence is against the bilateral hearing loss service connection claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Furthermore, the appellant is not a "veteran" of his periods of ACDUTRA or INACDUTRA between April 1970 and April 1976.  The appellant's Oklahoma ANG service consists entirely of periods of ACDUTRA and INACDUTRA.  To establish veteran status during a period of ACDUTRA, he must demonstrate that he became disabled from a disease or injury incurred or aggravated in line of duty.  During a period of INACDUTRA, he must demonstrate that he became disabled from an injury incurred or aggravated in line of duty.  (As previously noted hearing loss is a disease.)  The appellant has no service-connected disabilities and he has not demonstrated any clinical evidence of any permanent increase or worsening (aggravation) of his pre-existing bilateral hearing loss and a period of ACDUTRA or INACDUTRA.  As such, he has not established his status as a veteran, and the underlying claim for service connection for bilateral hearing loss must also fail on that basis.  


ORDER

Entitlement to service connection for right and left ear (bilateral) hearing loss is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


